Citation Nr: 0701229	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.

2. Entitlement to service connection on an accrued basis for 
atherosclerotic heart disease. 


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had pre-war service from September to December 
1941, and World War II service from December 1941 to August 
1942 and from January 1944 to January 1946.  He was a 
prisoner of war of Japan from April 9, 1942, to August 2, 
1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which granted service connection for 
the cause of the veteran's death, effective October 7, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the rating decision in December 2004, the RO granted 
service connection for the cause of the veteran's death due 
to a myocardial infarction as a former prisoner of war based 
on a liberalizing law.  In granting service connection for 
the cause of the veteran's death, the RO set the effective 
date as October 7, 2004, the date of the liberalizing law. 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

The grant of the benefit did not fully give the relief sought 
by the appellant.  And to limit appellate review to 
application of the effective date rules governed by 
liberalizing regulations would vitiate the appellant's right 
to appellate review of the merits and substance of arguments 
that were the subject of a perfected appeal for accrued 
benefits. 

For reasons explained below, the claim of service connection 
for atherosclerotic heart disease on an accrued basis was 
pending at the time the veteran died in January 2002.  

The record shows that in a rating decision in May 2000 the RO 
denied the veteran's claims of service connection for several 
disabilities, including heart disease, on grounds that the 
claims were not well grounded. 

In June 2000, the veteran again raised the claim of service 
connection for heart disease and other disabilities as a 
veteran and former prisoner of war.  

In a rating decision in February 2001, the RO readjudicated 
and denied the claim of service connection for heart disease 
under the Veterans Claims Assistance Act of 2000 (VCAA), as 
if the prior denial of the claim in May 2000 by the RO had 
not been made as provided by the newly enacted VCAA. 

After the veteran was notified of the adverse determination 
and of his appellate rights, in statements, received at the 
RO in April, June, and September 2001, he expressed 
dissatisfaction with the denial of his claim, and the Board 
reasonably construes anyone of the statements as a notice of 
disagreement with the adverse determination of February 2001.  
38 C.F.R. § 20.201.  Since the rating decision in February 
2001 was not a finally adjudicated claim, it was a pending 
claim under 38 C.F.R. § 3.160, when the veteran died in 
January 2002. 

After the veteran died on January [redacted], 2002, the appellant 
notified the RO of the veteran's death in February 2002.  
After the RO received notice of the veteran's death, the RO 
issued a rating decision in May 2002, denying service 
connection for several disabilities, including heart disease. 

Under precedent case law, the veteran's claims of service 
connection, including service connection for heart disease, 
terminated with his death, Landicho v. Brown, 7 Vet. App. 42 
(1994), and the rating decision in May 2002 was rendered a 
nullity by the veteran's death.  

Therefore at the time of the veteran's death he had a pending 
claim of service connection for heart disease. 

After the appellant notified the RO of the veteran's death in 
February 2002, in accordance with 38 C.F.R. §§ 3.150(b), the 
RO sent her an Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits (VA Form 21-
534).  

On January 6, 2003, the RO received the appellant's December 
16, 2002, letter, an informal claim seeking death benefits 
and other benefits "accruing" due to the death of the 
veteran.  By letter of January 28, 2003, the RO again 
provided the appellant another application for death 
benefits, and the RO received the appellant's completed VAF 
21-534 on March 17, 2003.  Under 38 C.F.R. § 3.155(a), the 
formal claim for death benefits, including a claim for 
accrued benefit, was received in March 2003, is considered 
filed as of the date of receipt of the informal claim of 
January 6, 2003, and timely filed within one year of the 
veteran's death on January [redacted], 2002. 

In April 2003, the RO notified the appellant about how to 
prosecute her claim for service connection for the cause of 
the veteran's death, but made no mention of how to prosecute 
a claim for accrued benefits.  In a letter, dated in June 25, 
2003, the RO notified that her claim for accrued benefits was 
denied because her claim of March 17, 2003, was not filed 
within one year of the veteran's death, as required.  
38 C.F.R. § 3.1000(c) (2006). 

In a statement received at the RO in July 2003, the appellant 
asserted errors she believed were made in the rating decision 
in June 2003 by the RO.  She specifically asserted that she 
had submitted a claim for accrued benefits in December 2002.  
claim.  In August 2003, the RO letter rejected the July 2003 
statement as a notice of disagreement for lack of 
specificity.  In response, the appellant stated that the July 
2003 statement was not a "notice of disagreement," but she 
was indicated that she was still pursuing her claim for death 
benefits.  

While there is ambiguity in the appellant's correspondence, 
the ambiguity is resolved in the appellant's favor and the 
Board reasonably construes her statement in July 2003 as a 
notice of disagreement to the denial of accrued benefits.  

And as statement of the case, addressing the issue of accrued 
benefits, has not been issues, due process requires VA 
complete development of the merits of the claim and issue a 
statement of the case.  38 U.S.C.A. § 7105(d); Manlincon v. 
West, 12 Vet. App. 238 (1999). 

In her notice of disagreement to the effective date of 
service connection, the appellant raised two main arguments, 
which she limited to the issue of service connection for 
heart disease as a presumptive disease for a former prisoner 
of war: First, there was evidence of record that the veteran 
suffered edema of the legs in service, thus she was entitled 
to service connection for the cause of the veteran's death 
under the presumptive law and regulation as it was when she 
filed her claim in 2002; and second, she had filed her claim 
for accrued benefits within one year of the date of the 
veteran's death, not in March 2003 as the RO had concluded.

For the above reasons, the issues are so intertwined that it 
would be premature to render an appellate decision on the 
effective date issue before there is a rating decision on the 
merits of the claim of service connection for atherosclerotic 
heart disease on an accrued basis.



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim of 
service connection for heart disease on 
an accrued basis, pending on the date of 
the veteran's death. 

2. Issue a statement of the case on the 
accrued benefits claim, addressing the 
merits of the claim. Notify the appellant 
that she must timely file a substantive 
appeal if she intends to appeal the 
rating decision on the accrued benefits 
claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


